EXHIBIT 10.4(a)

 

AMENDMENT TO

THE INFONET SERVICES CORPORATION

DEFERRED INCOME PLAN

 

THIS AMENDMENT, by Infonet Services Corporation (the “Company”), is made with
reference to the following facts:

 

The Company has adopted the Infonet Services Corporation Deferred Income Plan
(the “Plan”), which reserves to the Company the right to amend said Plan
(Section 7.1 thereof). The Company has executed this Amendment for the purpose
of amending the administrative provisions of the Plan.

 

NOW, THEREFORE, the INFONET SERVICES CORPORATION DEFERRED INCOME PLAN is hereby
amended as follows, effective as of November 19, 2003:

 

I.

 

Article VI of the Plan is hereby amended and restated in its entirety to read as
follows:

 

“6.1 Administration. The IDIP shall be administered by the Compensation
Committee, which shall have all such powers as are necessary for the operation
and administration of the IDIP, or by such other person or persons to whom the
Compensation Committee may delegate all or part of the Compensation Committee’s
powers or responsibilities hereunder. With respect to all matters pertaining to
the IDIP, the Compensation Committee or its designated delegate shall be
responsible for the operation and administration of the IDIP and shall have the
power in its good faith discretion to interpret the IDIP and all documents
relating thereto and to make such other determinations as maybe required or
appropriate.

 

6.2 Delegation of Powers; Reliance on Third Parties. The Compensation Committee
may delegate its powers as appropriate and may engage counsel and such clerical,
financial, investment, accounting and other specialized services as it may deem
necessary or desirable for the operation and administration of the IDIP. The
Compensation Committee shall be entitled to rely upon any such opinions, reports
or other advice furnished by counsel or other specialists engaged for such
purpose and, in so relying, shall be fully protected in any action,
determination or mission taken or made in good faith.

 

6.3 Indemnification. Infonet shall defend, indemnify and hold harmless the
Compensation Committee (and each member thereof) and any other person or
committee to whom it has delegated any of its responsibilities hereunder from
any and all claims, losses, damages, expenses (including reasonable attorneys’
fees and expenses) and liabilities (collectively “Liability”) arising from any
action, failure to act, or other conduct in their official capacity under the
IDIP, except with respect to any Liability which results from an individual’s
own gross negligence or willful misconduct.



--------------------------------------------------------------------------------

II.

 

Section 10.20 of the Plan is amended to read in its entirety as follows:

 

“10.20 “Plan Administrator” shall mean the Compensation Committee of the Board
of Directors.”

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed as of
November 19, 2003.

 

   

INFONET SERVICES CORPORATION

Date: January 15, 2004

 

By:

 

/s/    PAUL A. GALLEBERG

--------------------------------------------------------------------------------

       

Name:

 

Paul A. Galleberg

       

Title:

 

Senior Vice President, General

           

Counsel

 

2